                                    Case 1:20-mc-00312-ER Document 30 Filed 12/01/20 Page 1 of 1




                                        Via ECF                                                        December 1, 2020
1156 15th St. NW, Suite 1020
Washington, D.C. 20005
(202) 795-9300
www.rcfp.org
                                        The Honorable Edgardo Ramos
Bruce D. Brown                          Thurgood Marshall U.S. Courthouse
Executive Director
bbrown@rcfp.org                         40 Foley Square
(202) 795-9301
                                        New York, NY 10007
STEERING COMMITTEE
STEPHEN J. ADLER
Reuters                                 Re:       Motion for Leave to File Amicus Brief in In re Ex Parte
J. SCOTT APPLEWHITE
The Associated Press                              Application of Eurasian Natural Resources Corporation Limited
WOLF BLITZER
CNN
                                                  Pursuant to 28 U.S.C. § 1782 for Leave to Take Discovery for Use
DAVID BOARDMAN
Temple University
                                                  in Foreign Proceedings, No. 1:20-mc-00312-ER (S.D.N.Y. 2020).
THEODORE J. BOUTROUS, JR.
Gibson, Dunn & Crutcher LLP
MASSIMO CALABRESI                       Dear Judge Ramos:
Time Magazine
MANNY GARCIA
Pro Publica                                     I write on behalf of non-party the Reporters Committee for Freedom
                                        of the Press (the “Reporters Committee”), which seeks leave to file a brief as
EMILIO GARCIA-RUIZ
The Washington Post
JOSH GERSTEIN
POLITICO                                amicus curiae in support of Respondent HarperCollins Publishers LLC.
ALEX GIBNEY
Jigsaw Productions
                                        Pursuant to Rule 2.A.ii of this Court’s Individual Practices, we respectfully
SUSAN GOLDBERG                          request a pre-motion conference regarding an anticipated motion by the
National Geographic
JAMES GRIMALDI                          Reporters Committee for leave to file or, in the alternative, permission to file
The Wall Street Journal
LAURA HANDMAN
                                        the brief attached to this letter. Both parties have consented to this filing.
Davis Wright Tremaine
DIEGO IBARGÜEN
Hearst                                          “It is well-established that a district court has broad discretion to grant
KAREN KAISER
The Associated Press                    or deny an appearance as amicus curiae in a given case.” Picard v. Greiff,
DAVID LAUTER
Los Angeles Times
                                        797 F. Supp. 2d 451, 452 (S.D.N.Y. 2011). The accompanying brief seeks to
MARGARET LOW                            explain why discovery under Section 1782 should not be permitted when it
WBUR
JANE MAYER                              would undermine the reporter’s privilege, and courts in this district have
The New Yorker
COLLEEN MCCAIN NELSON
                                        previously found the submissions of the Reporters Committee helpful in this
The McClatchy Company                   context. See In re Application of Shervin Pishevar for an Order to Take
MAGGIE MULVIHILL
Boston University                       Discovery for Use in Foreign Proceedings Pursuant to 28 U.S.C. § 1782, 439
JAMES NEFF
The Philadelphia Inquirer               F. Supp. 3d 290, 306 (S.D.N.Y 2020). Accordingly, we respectfully request
NORMAN PEARLSTINE
The Los Angeles Times
                                        that the Court grant the request for a pre-motion conference or leave to file.
THOMAS C. RUBIN
Stanford Law School
CHARLIE SAVAGE                          Dated: December 1, 2020                     Respectfully submitted,
The New York Times
JENNIFER SONDAG
Bloomberg News
NABIHA SYED                           The Court grants the Reporters                /s/ Katie Townsend
The Markup
                                      Committee for Freedom of the Press            Katie Townsend
ADAM SYMSON
The E.W. Scripps Company
                                      leave to file an amicus brief and accepts      THE REPORTERS COMMITTEE FOR
PIERRE THOMAS
ABC News                              the amicus brief it simultaneously filed.        FREEDOM OF THE PRESS
SAUNDRA TORRY
Freelance
                                                                                     1156 15th St. NW, Suite 1020
VICKIE WALTON-JAMES                                                                  Washington, D.C. 20005
NPR                                   It is SO ORDERED.
JUDY WOODRUFF                                                                        Telephone: (202) 795-9300
PBS/The NewsHour
HONORARY LEADERSHIP COUNCIL
                                                                                      Facsimile: (202) 795-9310
CHIP BOK                                                                              ktownsend@rcfp.org
Creators Syndicate
TONY MAURO
American Lawyer Media, ret.                                                       Counsel of Record for Amicus Curiae
DAHLIA LITHWICK
Slate
ANDREA MITCHELL
NBC News
CAROL ROSENBERG
                                                  12/1/2020
The New York Times
PAUL STEIGER
ProPublica

Affiliations appear only
  for purposes of identification.
